Citation Nr: 0614355	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-35 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Entitlement to service connection for a seizure disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1974 to 
September 1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Los Angeles, 
California, which denied the veteran's claims for entitlement 
to service connection for schizophrenia and a seizure 
disorder.

In his November 2003 substantive appeal, the veteran 
requested a hearing before the Board sitting at the RO (i.e. 
Travel Board hearing).  However, the record reflects that he 
has been incarcerated since 2000.  By correspondence dated in 
May 2004, the RO informed the veteran that a personal hearing 
before a member of the Board had been scheduled at the local 
RO for August 2004.  In a statement received at the RO in 
July 2004, the veteran indicated that he did not think he 
would be able to attend such a hearing since he would not be 
allowed to travel to the RO from prison.  Subsequently 
received written argument submitted to the Board indicates 
that the veteran, through his representative, wishes for the 
Board to proceed with its appellate review. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required on his part.


REMAND

In August 1999, the veteran indicated during a VA medical 
examination that he had been treated for paranoia during 
active duty.  In a subsequent statement received in November 
2003, he claimed that while on active duty in March 1976, he 
was unable to perform his duties due to irrational behavior, 
and as a result, he was placed in a "50-5 status".  The 
AMC/RO should ensure that all of the veteran's service 
medical and personnel records are secured, to include any 
mental health records or records relating to a service 
profile that may be available.  38 C.F.R. § 3.159(c)(2) 
(2005).

The Board further notes that, in an April 2003 statement, the 
veteran indicated that sometime after service discharge he 
received psychiatric treatment from a Dr. Livingston, whose 
office was located in Riverside, California.  There is also 
evidence that the veteran is currently receiving relevant 
medical treatment at the Salinas Valley State Prison (April 
2003 statement).  The AMC/RO must secure these relevant 
treatment records.  38 C.F.R. § 3.159(c)(1).

The Board further notes that while the veteran underwent a VA 
psychiatric examination in August 1999, the examiner 
indicated in the report that he was unable to determine 
whether the veteran's psychotic disorder was service 
connected without the benefit of reviewing the treatment 
notes from his treating psychiatrist, Dr. I.G.K.  It is the 
Board's judgment that, given the examiner's statement that a 
review of these records would be helpful towards providing an 
opinion regarding the etiology or approximate onset date of 
the veteran's psychiatric condition, there is a duty to 
provide a psychiatric opinion that takes into consideration 
all of the relevant evidence of record.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  The 
Board finds that, for the aforementioned reasons, the RO must 
refer the claims file to the VA psychiatrist who performed 
the August 1999 examination for an addendum to that 
examination that includes such an opinion.  

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence that was needed to 
substantiate his claims for service connection for 
schizophrenia and a seizure disorder, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal, proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) should be provided that informs the veteran 
of the type of evidence that is needed to establish a rating 
and effective date if service connection is granted for 
schizophrenia and a seizure disorder.  

The RO should also ensure that all notification and 
development actions required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  

Accordingly, this case is REMANDED for the following 
development:

1.  The AMC/RO must also assure 
compliance with the requirements of the 
VCAA, codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 and 
its implementing regulations.  The 
AMC/RO should provide the veteran 
written notification specific to his 
claims for service connection for a 
psychiatric condition, to include 
schizophrenia, and for a seizure 
disorder.

Specific notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) 
should: (1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claims; (2) inform the claimant about the 
information and evidence that VA will 
seek to provide; (3) inform the claimant 
about the information and evidence the 
claimant is expected to provide; (4) 
request or tell the claimant to provide 
any evidence in the claimant's possession 
that pertains to the claims; (5) inform 
the claimant of the information or 
evidence needed to establish a rating if 
service connection is granted; and (6) 
inform the claimant of the information or 
evidence needed to establish an effective 
date if service connection is granted. 

2.  The RO should contact all appropriate 
service records' depositories to obtain 
any additional service medical and 
personnel records of the veteran that may 
be available, to include any mental 
health records.  

Records of a Federal department or agency 
must be sought until it is reasonably 
certain that such records do not exist or 
that further efforts to obtain these 
records would be futile.  38 U.S.C.A. § 
5103A(b)(3).

3.  The AMC/RO should ask the veteran to 
prepare a list of all clinicians and 
medical or psychiatric facilities that 
have provided treatment for a psychiatric 
disorder or a seizure disorder since 
service.  After obtaining any consent 
that is necessary, the AMC/RO should 
secure all records identified by the 
veteran, to include his previously 
identified treatment records from Salinas 
Valley State Prison and any VA hospital 
records that may be available.  

4.  Once all available service medical 
records, service personnel records and 
post-service medical or psychiatric 
records have been received, the RO should 
send the claims file to the VA 
psychiatrist who performed the August 
1999 examination of the veteran (Dr. 
Wettstein of the Loma Linda VA Medical 
Center) for the purpose of obtaining an 
addendum to that examination report. 

The psychiatrist should indicate in the 
addendum that the claims file was 
reviewed, to include treatment notes from 
Dr. I.G.K., service personnel and medical 
records, the VA examination of August 
1999, and additional post-service medical 
or psychiatric records secured as a 
result of this remand.  

Following a review of the relevant 
medical evidence in the claims file, the 
psychiatrist is asked to opine whether it 
is at least as likely as not (50 percent 
or greater probability) that the 
veteran's schizophrenia began during 
service or is causally linked to any 
incident of service.  

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship or onset date; less likely 
weighs against the claim.  

The psychiatrist is also asked to provide 
a rationale for any opinion expressed.  
If the clinician must resort to 
speculation to answer any question, he or 
she should so state.
 
If the psychiatrist who performed the August 
1999 psychiatric examination of the veteran 
is no longer available, the RO must send the 
claims file to another psychiatrist to obtain 
the opinion noted above following a thorough 
review of the relevant medical and 
psychiatric evidence of record.  

5.  If either benefit requested on 
appeal is not granted, the RO should 
issue a Supplemental Statement of the 
Case, which must contain notice of all 
relevant action taken on the claims, to 
include a summary of any evidence added 
to the record since the October 2003 
Statement of the Case.  A reasonable 
period of time for a response should be 
afforded.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


